Name: Council Regulation (EEC) No 233/88 of 25 January 1988 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within heading Nos 0201 and 0202 of the combined nomenclature (1988) and for products falling within subheadings 0206 10 95 and 0206 29 91 thereof
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 No L 24/329 . 1 . 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 233/88 of 25 January 1988 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within heading Nos 0201 and 0202 of the combined nomenclature (1988) and for products falling within subheadings 0206 10 95 and 0206 29 91 thereof THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for a quantity, expressed in product weight, fixed at 29 800 tonnes of high-quality, fresh, chilled or frozen beef and veal falling within headings Nos 0201 and 0202 of the combined nomenclature and for products falling within subheadings 0206 10 95 and 0206 29 91 thereof ; whereas, following agreement reached with the Argentine Republic under Article XXIV of the GATT, this quota was raised to 34 300 tonnes ; whereas this quota should therefore be opened for 1988 ; Whereas there should be a guarantee of equal and continuing access by all interested importers within the Community to the said quota and of uninterrupted appli ­ cation of the rate laid down for that quota, to all imports of the products in question, in all the Member States up to the limit of the volume of the quota ; whereas it seems appropriate, to this end to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature of the products, where they are imported from and their origin ; Whereas the detailed rules to implement these provisions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regula ­ tion (EEC) No 3905/87 (4), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within headings Nos 0201 and 0202 of the combined nomenclature and for products falling within subheadings 0206 10 95 and 0206 29 91 thereof shall be opened for 1988 . The total volume of this quota shall be 34 300 expressed in product weight. 2 . Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the products, where they come from and their origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee provided for in (a). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1988 . For the Council The President H. D. GENSCHER (') OJ No C 286, 26. 10 . 1987, p. 8 . (2) Opinion delivered on 22 January 1988 (not yet published in the Official Journal). 0 OJ No L 148, 28 . 6. 1968, p . 24. (4) OJ No L 370, 30. 12. 1987, p . 7.